    Case
     Case1:20-cv-01312-LTS-GWG
          1:20-cv-01312-LTS-GWG Document
                                 Document38-7
                                          48 Filed
                                              Filed05/15/20
                                                    05/07/20 Page
                                                              Page11ofof27
                                                                         27



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UBIQUITI INC.,


                                        Plaintiff,

       v.                                                            Civil No.: 20-CV-1312

PERASO TECHNOLOGIES INC., BILL McLEAN,
JIM WHITAKER, SHAWN ABBOT, DAVID
ADDERLEY, IMED ZINE and RIAD ZINE,


                                        Defendants.




                     DECLARATION OF RONALD GLIBBERY
                      IN SUPPORT OF MOTION TO DISMISS

               Ronald Glibbery, under penalty of perjury and pursuant to 28 U.S.C. 1746, declares

the following to be true and correct:


               1.      I am the Interim Chief Executive Officer of Peraso Technologies, Inc.

(“Peraso”). I make this declaration to present the Court with facts relevant to the motion to dismiss

brought by defendants William A. McLean, William James Whitaker, David Adderley, Imed Zine

and Riadh Zine. These defendants are moving to dismiss the Amended Complaint in which

Ubiquiti Inc. (“Ubiquiti”) asserted causes of action against each of them.

               2.      Peraso and Ubiquiti entered into a License and Development Agreement

(the “LDA”) on December 21, 2018. The signatories to the LDA are William Alexander McLean

as President and CEO of Peraso and Hartley Nisenbaum on behalf of Ubiquiti Networks, Inc. The

LDA contains a forum selection provision which states:
    Case
     Case1:20-cv-01312-LTS-GWG
          1:20-cv-01312-LTS-GWG Document
                                 Document38-7
                                          48 Filed
                                              Filed05/15/20
                                                    05/07/20 Page
                                                              Page22ofof27
                                                                         27



               13.6 Governing Law. This Agreement shall be governed by and
               interpreted in accordance with the laws of the State of New York,
               USA. Each Party irrevocably submits itself to the jurisdiction of
               the courts located in New York, NY, USA to finally adjudicate or
               determine any suit, action or proceeding arising out of or in
               connection with this Agreement, provided, however, that each
               Party may bring action(s) for equitable relief in any jurisdiction
               that has a reasonable connection to the subject matter of this
               Agreement.

               3.     Ubiquiti alleges in its Amended Complaint that Mr. McLean is a preferred

shareholder of Peraso. This is not correct. I have examined the books and records of Peraso and

the Charter Documents including the Subscription Agreement. Based upon both my personal

knowledge and that examination, I state with certainty that Mr. McLean currently is not and never

has been a preferred shareholder in Peraso. Mr. McLean had options to purchase common

shares—and no other shares. Mr. McLean has not exercised those options, so he is not even a

common shareholder.

               4.     The Subscription Agreement was also entered into on December 21, 2018.

In connection with that transaction, Ubiquiti Networks Canada, Inc., a wholly-owned subsidiary

in of Ubiquiti became an investor in Peraso. The Subscription Agreement is part of the “Charter

Documents.” The Subscription Agreement presents a list of shareholders of Peraso, as well as

those persons who have options. Mr. McLean is not listed on the list of shareholders. He is listed

on the List of Option Holders as of First Closing Date.

               5.     On April 8, 2020, Ubiquiti Networks Canada, Inc. filed a lawsuit in Ontario,

Canada against Peraso and Mr. McLean, Mr. Imed Zine, Mr. Riadh Zine, Mr. Whitaker, Mr.

Abbott, Mr. Adderley and myself, among others. A copy of the Statement of Claim is attached as

Exhibit A. In the Statement of Claim, Ubiquiti alleges that it carries out business in Ontario

“through Ubiquiti Canada” its wholly-owned subsidiary.           Ex. A, ¶ 2-4.      Ubiquiti also

                                                2
      Case
       Case1:20-cv-01312-LTS-GWG
            1:20-cv-01312-LTS-GWG Document
                                   Document38-7
                                            48 Filed
                                                Filed05/15/20
                                                      05/07/20 Page
                                                                Page33ofof27
                                                                           27



acknowledges that Ubiquiti Canada is a Peraso preferred shareholder. Id. ¶ 66. Ubiquiti alleges,

among other things, that “beginning in mid October 2019, while serving as Peraso directors, the

Defendants Bill McLean, Imed Zine, Riad [sic] Zine, Jim Whittaker [sic], Shawn Abbott, David

Adderly [sic] and Ron Glibbery . . . exercised their judgment putting priority over their own

personal interests and those of the family trusts or venture capital funds there were associated with

ahead of the best interests of Peraso and its full complement of stakeholders, including Ubiquiti

Canada.” Id. ¶ 36; see also ¶ 81 (the “Director Defendants further ceased acting in the best interests

of Peraso and instead acted with a view to their own personal or their nominees’ individual

interests”).

                      6.             Ubiquiti Canada also filed, on February 19, 2020 a separate Notice of

Application against Peraso in Ontario seeking a declaration that Peraso is in default of its

obligations to Ubiquiti Canada under the Eighth Amended and Restated Unanimous Shareholders

Agreement.


Date: May 7, 2020


                                                                        ________________
                                                                ____________________________________
                                                                           Ronald Glibbery




                                                            3
092118.00000 Litigation 15480546v1
Case
 Case1:20-cv-01312-LTS-GWG
      1:20-cv-01312-LTS-GWG Document
                             Document38-7
                                      48 Filed
                                          Filed05/15/20
                                                05/07/20 Page
                                                          Page44ofof27
                                                                     27




              EXHIBIT A
              Case
               Case1:20-cv-01312-LTS-GWG
                    1:20-cv-01312-LTS-GWG Document
                                           Document38-7
                                                    48 Filed
                                                        Filed05/15/20
                                                              05/07/20 Page
                                                                        Page55ofof27
                                                                                   27
                                                        Court File No./N° du dossier du greffe: CV-20-00639269-0000



                                                                                    Court File No.

                                                ONTARIO
                                        SUPERIOR COURT OF JUSTICE
Electronically issued
            BETWEEN: : 08-Apr-2020
Délivré par voie électronique
Toronto
         (Court Seal)

                                     UBIQUITI NETWORKS CANADA INC.

                                                                                                     Plaintiff

                                                        and

          PERASO TECHNOLOGIES INC., BILL McLEAN, IMED ZINE, RIAD ZINE, JIM WHITAKER,
           SHAWN ABBOTT, DAVID ADDERLY, RONALD GLIBBERY, ROADMAP CAPITAL INC.,
            ROADMAP CAPITAL GENERAL PARTNER LTD., AS THE GENERAL PARTNER OF
          ROADMAP INNOVATION FUND I, ROADMAP PERASO LP, ROADMAP PERASO LP (US
             AND OFFSHORE), ROADMAP PERASO LP II, ROADMAP PERASO LP II (US AND
            OFFSHORE), and ROADMAP CAPITAL MANAGEMENT LIMITED, AS MANAGER OF
                               ROADMAP INNOVATION FUND II

                                                                                               Defendants

                                             STATEMENT OF CLAIM

                 TO THE DEFENDANTS

                A LEGAL PROCEEDING HAS BEEN COMMENCED AGAINST YOU by the Plaintiff. The
         Claim made against you is set out in the following pages.

                  IF YOU WISH TO DEFEND THIS PROCEEDING, you or an Ontario lawyer acting for you
         must prepare a Statement of Defence in Form 18A prescribed by the Rules of Civil Procedure,
         serve it on the Plaintiff’s lawyer or, where the Plaintiff does not have a lawyer, serve it on the
         Plaintiff, and file it, with proof of service in this court office, WITHIN TWENTY DAYS after this
         Statement of Claim is served on you, if you are served in Ontario.

                If you are served in another province or territory of Canada or in the United States of
         America, the period for serving and filing your Statement of Defence is forty days. If you are
         served outside Canada and the United States of America, the period is sixty days.

                 Instead of serving and filing a Statement of Defence, you may serve and file a Notice of
         Intent to Defend in Form 18B prescribed by the Rules of Civil Procedure. This will entitle you to
         ten more days within which to serve and file your Statement of Defence.

               IF YOU FAIL TO DEFEND THIS PROCEEDING, JUDGMENT MAY BE GIVEN AGAINST
         YOU IN YOUR ABSENCE AND WITHOUT FURTHER NOTICE TO YOU. IF YOU WISH TO
         DEFEND THIS PROCEEDING BUT ARE UNABLE TO PAY LEGAL FEES, LEGAL AID MAY BE
         AVAILABLE TO YOU BY CONTACTING A LOCAL LEGAL AID OFFICE.
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page66ofof27
                                                                                       27
Electronically issued / Délivré par voie électronique : 08-Apr-2020       Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                          -2-


                   TAKE NOTICE: THIS ACTION WILL AUTOMATICALLY BE DISMISSED if it has not been
            set down for trial or terminated by any means within five years after the action was commenced
            unless otherwise ordered by the court.



             Date        April 7, 2020                                Issued by
                                                                                      Local Registrar

                                                                      Address of        Superior Court of Justice
                                                                      court office:     330 University Avenue, 8th Floor
                                                                                        Toronto ON M5G 1R7


            TO:

            PERASO TECHNOLOGIES INC.
            144 Front Street West, Suite 685
            Toronto, Ontario M5L 2L7

            BILL McLEAN
            13452 E. Desert Trail,
            Scottsdale, Arizona
            85259-2247

            ROADMAP CAPITAL INC.
            130 Bloor Street West, Suite 603
            Toronto, Ontario M5S 1N5

            ROADMAP CAPITAL GENERAL PARTNER LTD.
            c/o ROADMAP CAPITAL INC.
            130 Bloor Street West, Suite 603
            Toronto, Ontario M5S 1N5

            ROADMAP INNOVATION FUND I
            c/o ROADMAP CAPITAL INC.
            130 Bloor Street West, Suite 603
            Toronto, Ontario M5S 1N5

            ROADMAP PERASO LP
            c/o ROADMAP CAPITAL INC.
            130 Bloor Street West, Suite 603
            Toronto, Ontario M5S 1N5

            ROADMAP PERASO LP (US AND OFFSHORE)
            c/o ROADMAP CAPITAL INC.
            130 Bloor Street West, Suite 603
            Toronto, Ontario M5S 1N5
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page77ofof27
                                                                                       27
Electronically issued / Délivré par voie électronique : 08-Apr-2020   Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      -3-


            ROADMAP PERASO LP II
            c/o ROADMAP CAPITAL INC.
            130 Bloor Street West, Suite 603
            Toronto, Ontario M5S 1N5

            ROADMAP PERASO LP II (US AND OFFSHORE)
            c/o ROADMAP CAPITAL INC.
            130 Bloor Street West, Suite 603
            Toronto, Ontario M5S 1N5

            ROADMAP CAPITAL MANAGEMENT LIMITED
            c/o ROADMAP CAPITAL INC.
            130 Bloor Street West, Suite 603
            Toronto, Ontario M5S 1N5

            ROADMAP INNOVATION FUND II
            c/o ROADMAP CAPITAL INC.
            130 Bloor Street West, Suite 603
            Toronto, Ontario M5S 1N5

            IMED ZINE
            c/o ROADMAP CAPITAL INC.
            130 Bloor Street West, Suite 603
            Toronto, Ontario M5S 1N5

            RIADH ZINE
            65 Cotswold Crescent
            Toronto, Ontario M2P 1N3

            JIM WHITTAKER
            37 Rochester Avenue
            Toronto, Ontario M4N 1N7

            SHAWN ABBOT
            305 Pinnacle Ridge Place
            Calgary, Alberta

            DAVID ADDERLY
            29 Powell Avenue
            Ottawa, Ontario

            RONALD GLIBBERY
            71 Hillhurst Blvd.
            Toronto, Ontario M5N 1N5
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page88ofof27
                                                                                       27
Electronically issued / Délivré par voie électronique : 08-Apr-2020    Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                       -4-


                                                                      CLAIM

            1.        The Plaintiff claims as against the Defendants:


                      (a)       a declaration that the Defendants’ actions as described herein amount to

                                oppression pursuant to section 248 of the Ontario Business Corporations Act

                                (“OBCA”);


                      (b)       a declaration that Peraso Technologies Inc.’s (“Peraso”) shareholder meeting held

                                on March 12, 2020, and any and all votes taken, and resolutions approved, at that

                                meeting are void;


                      (c)       an Order setting aside any shareholder resolution having the effect of approving

                                the Transactions (as defined herein) passed at the March 12, 2020 shareholder

                                meeting;


                      (d)       in the alternative to (c):


                                (i)        an Order setting aside the conversion of the Class C Series 1 preferred

                                           shares held by Ubiquiti Networks Canada Inc. and any amendments to the

                                           Articles and USA (as those terms are defined herein) related to such

                                           conversion; and


                                (ii)       an Order setting aside the terms concerning repayment of multiples of the

                                           principal and interest on the Notes on a Liquidation Event (as defined

                                           herein);


                      (e)       in the alternative to (d), damages in a sum to be determined at trial corresponding

                                to the distributions the Plaintiff would be entitled to if its Class C preferred shares

                                had not been involuntarily converted to common shares and the reduction in value
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page99ofof27
                                                                                       27
Electronically issued / Délivré par voie électronique : 08-Apr-2020   Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      -5-


                                in the securities held by the Plaintiff caused by the Defendants actions described

                                herein;


                      (f)       costs on a substantial indemnity scale; and


                      (g)       such further and other relief as counsel may advise and/or this Honourable Court

                                may permit to remedy the acts of oppression found against all, or some, of the

                                Defendants and breaches of the USA (as defined herein).


            The Parties

            2.        The Plaintiff Ubiquiti Networks Canada Inc. (“Ubiquiti Canada”) is a wholly owned

            subsidiary of Ubiquiti Inc. (“Ubiquiti”).


            3.        Ubiquiti Canada is a corporation incorporated under the laws of Ontario with its registered

            office located at Toronto, Ontario.


            4.        Through Ubiquiti Canada, Ubiquiti carries on business in Ontario and elsewhere in

            Canada.


            5.        Ubiquiti develops and markets professional network hardware and software that is used

            to create networking infrastructures throughout the world. It further develops and manufactures

            next generation consumer electronics for home and personal use.


            6.        The Defendant Peraso is a corporation incorporated under the laws of Ontario with its

            head office located at Toronto, Ontario.


            7.        Peraso develops and manufactures semiconductors, specializing in developing circuits for

            the wireless marketplace.
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page10
                                                                                 10ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020   Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      -6-


            8.        The Defendant Bill McLean was Peraso’s President and CEO and the Chairman of

            Peraso’s Board of Directors until the end of February 2020. Mr. McLean is also a Peraso

            shareholder. He resides in Arizona in the United States.


            9.        Peraso is principally funded through investments by venture capital firms.


            10.       The Defendant Roadmap Capital Inc. (“Roadmap”) is a venture capital firm headquartered

            in Toronto, Ontario. It holds warrants to purchase Peraso common shares. It is the manager of

            the Defendant Roadmap Capital General Partner LTD, which is the general partner of the

            Defendants Roadmap Innovation Fund I, Roadmap Peraso LP (US and Offshore), Roadmap

            Peraso LP II, Roadmap Peraso LP II (US and Offshore), Roadmap Innovation Fund II, and

            Roadmap Innovation Fund (US and Offshore), each of which are Peraso shareholders along with

            the Defendant Roadmap Innovation Fund II (collectively, the “Roadmap Investor Funds”). The

            Defendant Roadmap Capital Management Limited is the manager of Roadmap Innovation Fund

            II. Roadmap, the Roadmap Investor Funds and Roadmap Capital Management Limited are

            collectively hereafter referred to as the “Roadmap Defendants”.


            11.       The Defendants Imed Zine and Riad Zine are principals of Roadmap and Peraso directors.

            Both individuals reside in Toronto, Ontario.


            12.       The Defendant Jim Whitaker is an individual residing in Toronto, Ontario. Mr. Whitaker

            was a member of Peraso’s Board of Directors until he resigned from the board on or about the

            end of February 2020. He is the Managing Partner of VL Advisors, Inc., which is the Manager

            and Investment Advisor of Venturelink Innovation Fund Inc. (“Venturelink”). Venturelink is a

            shareholder of Peraso.


            13.       The Defendant Shawn Abbott is an individual residing in Toronto, Ontario. Mr. Abbott was

            a member of Peraso’s Board of Directors until he resigned from the board on or about the end of
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page11
                                                                                 11ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020   Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      -7-


            February 2020. Mr. Abbott is the Vice President of iNovia Capital, Inc., which is the general

            partner of iNovia Management II Limited Partnership, which is the general partner of iNovia

            Investment Fund II, Limited Partnership, iNovia Investment Fund II-A, Limited Partnership, iNovia

            Investment Fund II-B, Limited Partnership, iNovia Peraso SPV, Limited Partnership, and iNovia

            Peraso SPV (International), Limited Partnership (collectively, “iNovia”). iNovia is a shareholder

            of Peraso.


            14.       The Defendant David Adderly is an individual residing in Toronto, Ontario. Mr. Adderly is

            a member of Peraso’s Board of Directors. He is also the President of Celtic-CGI SPV GP Inc.,

            which is the general partner of Celtic GCI SPV LP I, the President of Celtic House General Partner

            (Fund III)(U.S.) Inc., which is the general partner of Celtic House Venture Partners Fund III (U.S.)

            L.P., the President of Celtic House SPV II LP, which is the general partner of Celtic House SPV

            II LP, and a partner in Celtic House General Partner (Fund III) Inc., which is the general partner

            of Celtic House Venture Partners Fund III L.P. (collectively, “Celtic”). Celtic is a shareholder of

            Peraso.


            15.       The Defendant Ronald Glibbery is an individual resident in Toronto, Ontario. Mr. Glibbery

            is the founder of Peraso and a member of Peraso’s Board of Directors. Mr. Glibbery is associated

            with The Glibbery Family Trust, which is a shareholder of Peraso.


            Ubiquiti Canada Becomes a Peraso Shareholder in Conjunction with the Licence
            Agreement

            16.       On December 21, 2018, Ubiquiti and Peraso entered into a License and Development

            Agreement (the “License Agreement”). Pursuant to the License Agreement, Peraso agreed to

            develop certain chipsets exclusively for Ubiquiti.
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page12
                                                                                 12ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020   Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      -8-


            17.       Concurrent with the License Agreement, Ubiquiti Canada entered into a subscription

            agreement (the “Subscription Agreement”) for Peraso Class C Series 1 convertible preferred

            shares (“Class C Preferred Shares”).


            18.       Ubiquiti Canada made an investment of US$5,000,000 in Peraso for 4,583,164 Class C

            Preferred Shares (with the exchange rate calculated as set forth in the Subscription Agreement).


            19.       Pursuant to the Subscription Agreement, the purchase price per Class C Preferred Share

            was set at CDN$1.4790.


            20.       Ubiquiti Canada agreed to make certain additional equity investments in Peraso if, and

            when, certain development milestones were achieved by Peraso as set forth in the License

            Agreement.


            Eighth Amended and Restated Unanimous Shareholders’ Agreement (“USA”)

            21.       As part of Ubiquiti Canada’s investment in Peraso, Peraso, Ubiquiti Canada, the Roadmap

            Defendants and Peraso’s other shareholders became parties to the USA.


            22.       Each of the Roadmap Defendants, VentureLink, iNovia and Celtic covenanted under the

            USA to cause their respective board nominees (the Defendants Imed Zine, Riad Zine, Jim

            Whittaker, Shawn Abbott and David Adderly) to act in accordance with the USA.


            23.       The Defendant Ron Glibbery also personally covenanted under the USA to take such

            steps as necessary to cause the Glibbery Family Trust to comply with the USA.


            24.       The USA conferred various specific rights and benefits to Ubiquiti Canada, including:


                      (a)       The right to have an observer (“Ubiquiti Observer”) attend all meetings of the

                                Peraso board and any committees thereof, including the right to: (i) receive all

                                notices of meetings and all other notices provided to members of the Peraso board,
                 Case
                  Case1:20-cv-01312-LTS-GWG
                       1:20-cv-01312-LTS-GWG Document
                                              Document38-7
                                                       48 Filed
                                                           Filed05/15/20
                                                                 05/07/20 Page
                                                                           Page13
                                                                                13ofof27
                                                                                       27
Electronically issued / Délivré par voie électronique : 08-Apr-2020   Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      -9-


                                and (ii) receive all written information provided to the board or any committee

                                thereof, which information shall be provided to the Ubiquiti Observer concurrently

                                with the provision of such information to the board or the applicable committee

                                thereof (collectively, “Ubiquiti Observer Rights”).


                      (b)       A covenant by Peraso not to issue or sell any Class C Preferred Shares to anyone

                                carrying on business in the same general industry in which Ubiquiti carries on

                                business.


                      (c)       A right of first refusal (“ROFR”) in the event Peraso or any shareholder receives

                                from any person (including any shareholder) a bona fide, arm’s length written offer

                                or written proposal to enter into or concerning any possible Sale Transaction (as

                                defined in section 6.7 of the USA) should Qorvo International Pte. Ltd. (another

                                Peraso shareholder) not exercise its ROFR within the specified period of time.


                      (d)       A covenant requiring an acquiror of Peraso to assume Peraso’s obligations and

                                rights under the License Agreement.


                      (e)       The prohibition of any amendment or waiver of various provisions in the USA

                                including:


                                (i)        Any of the foregoing rights and benefits.


                                (ii)       Removal of any Class C Preferred Shares issued or issuable pursuant to

                                           the Subscription Agreement from the definition of “Permitted Additional

                                           Securities” under the USA.
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page14
                                                                                 14ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020    Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      - 10 -


            Rights to Class C Preferred Shares under Peraso’s Articles

            25.       In accordance with Peraso’s Articles of Amendment dated March 2, 2016 (“Articles”),

            Peraso’s various classes of preferred shares (Class A, Class B and Class C) were entitled to

            preferred dividends, liquidation priorities and other financial consideration greater than Peraso’s

            common shares.


            26.       Although Peraso’s Class C Preferred Shares rank on a parity basis with every other class

            of preferred shares in terms of priority of payment of dividends and in the distribution of assets in

            the event of the voluntary or involuntary liquidation, dissolution or winding up of Peraso, the

            payments or distributions to Class C Preferred Shares are calculated based on a higher “original

            issue price” (as that term is defined in the USA) than the Class A or Class B preferred shares.


            27.       Specifically, preferred shares are entitled to distributions of an amount for each preferred

            share equal to the applicable original issue price, which is higher for Class C Preferred Shares

            than Class A or Class B preferred shares.


            Peraso’s Insolvency

            28.       By the Fall of 2019, Peraso’s financial position had deteriorated to near or actual

            insolvency, and it needed further capital in 2020 to continue to operate.


            29.       Peraso began to explore a sale of Peraso to a third-party purchaser (the “Sale

            Transaction”).


            30.       By early December 2019, Peraso’s President and CEO, Bill McLean, forecasted that

            Peraso would need $20 million in new funding to achieve a cash positive position in 2021.


            31.       In fact, during December 2019 and the first two months of 2020, Peraso’s directors were

            made aware by Mr. McLean, on more than one occasion, that if the Sale Transaction did not
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page15
                                                                                 15ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020    Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      - 11 -


            proceed, Peraso would “need to shut the company down” and “Peraso will not be able to continue

            operations.”


            32.       The Sale Transaction was contingent on the buyer not assuming Peraso’s exclusivity

            obligations under the License Agreement, as otherwise required under the USA. Ultimately the

            Sale Transaction did not proceed much beyond the delivery in late January 2020 of a non-binding,

            one-and-a-half-page Indication of Interest with material terms remaining to be negotiated.


            33.       As described below, Peraso warned shareholders on or about March 2, 2020 that Peraso

            would need to file for bankruptcy, receivership or insolvency unless the reorganization of Peraso’s

            class of shares was approved by shareholders.


            Board Observer Rights Breached

            34.       The Roadmap Defendants had the greatest exposure relative to Peraso’s other

            shareholders should Peraso file for bankruptcy or protection from its creditors.


            35.       The family trust and other venture capital funds related to the Peraso board members also

            faced losses if Peraso filed for bankruptcy or protection from its creditors.


            36.       Consequently, beginning in mid October 2019, while serving as Peraso directors, the

            Defendants Bill McLean, Imed Zine, Riad Zine, Jim Whittaker, Shawn Abbott, David Adderly and

            Ron Glibbery (the “Director Defendants”) exercised their judgment putting priority over their own

            personal interests and those of the family trusts or venture capital funds they were associated

            with ahead of the best interests of Peraso and its full complement of stakeholders, including

            Ubiquiti Canada.


            37.       Specifically, contrary to the terms of the USA, beginning in mid-October 2019, the Director

            Defendants intentionally directed or acquiesced in Peraso ceasing to provide notice of board and
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page16
                                                                                 16ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020    Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      - 12 -


            committee meetings, and all related information supplied to directors, to the Ubiquiti Observer in

            breach of the Ubiquiti Observer Rights under the USA.


            38.       Peraso and each of the shareholders for whom the Director Defendants were nominees

            had agreed to be bound by the obligations under the USA and to take steps to comply with those

            terms. Despite these obligations, the Director Defendants did not comply with the observer

            obligations granted to Ubiquiti Canada in the USA.


            39.       Peraso and the Director Defendants hid from the Ubiquiti Observer discussions regarding

            terms for the reorganization of Peraso’s share capital involving the issuance of convertible notes

            and other matters.             These efforts were aimed at improving the position of the Roadmap

            Defendants and those other shareholders for whom the Director Defendants were nominees

            relative to Ubiquiti Canada if Peraso became bankrupt or otherwise subject to protection from its

            creditors.


            40.       The Defendants breached the Ubiquiti Observer Rights under the USA in order to deny

            Ubiquiti Canada the information which it would otherwise be entitled so that Ubiquiti Canada

            would be unable to oppose, or would be materially hindered in opposing, such efforts, including

            by presenting alternative proposals to Peraso’s shareholders and other stakeholders than those

            being advanced by the Defendants.


            41.       The Defendants’ actions in breaching the Ubiquiti Observer Rights under the USA were

            not only a breach by Peraso, the Roadmap Defendants and Glibbery of their contractual

            obligations under the USA but also constitute oppressive conduct by each of the Defendants that

            was unfairly prejudicial to Ubiquiti Canada. Ubiquiti Canada had the reasonable expectation that

            the terms of the USA would be adhered to.
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page17
                                                                                 17ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020    Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      - 13 -


            42.       Furthermore, by deliberately excluding the Ubiquiti Observer from Board meetings and

            information provided to directors, the Defendants unfairly disregarded Ubiquiti Canada’s

            reasonable expectation that Peraso and its board would explore reasonably available alternatives

            in the circumstances, including alternatives that could be proposed by Ubiquiti Canada as a

            shareholder and by Ubiquiti as a material customer of Peraso.


            43.       The Defendants are liable to Ubiquiti Canada for any reduction in distributions to Ubiquiti

            Canada and value in the Peraso securities it now holds caused by the Transactions (as defined

            below) if the Transactions are not otherwise set aside herein by the Court.


            Secured Convertible Notes

            44.       On March 2, 2020, Peraso emailed to shareholders a Notice of Special Meeting of

            Shareholders (the “Notice”) to be held on March 12, 2020 at 8:00 a.m. Included with the Notice

            was a Management Information Circular and Form of Proxy.


            45.       The Notice stated that the meeting was to consider and vote on a special resolution to

            approve a series of transactions (the “Transactions”) consisting of:


                      (a)       An offering by Peraso (the “Offering”) of a maximum of US$15,000,000 in

                                aggregate of secured convertible notes (the “Notes”).


                      (b)       Amendments to the Articles to reflect the conversion of all preferred shares to

                                common shares based on a 1:1 conversion ratio of common shares for Class A or

                                Class B preferred shares and a conversion ratio of 1.479 common shares for each

                                Class C preferred share. The conversion ratios correspond to the original issue

                                price paid by the preferred shareholders for the applicable preferred share, which

                                in the case of Ubiquiti Canada was $1.479 per Class C Preferred Share.
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page18
                                                                                 18ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020    Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      - 14 -


                      (c)       An amendment to the USA to reflect that (i) the Peraso board shall consist of a

                                minimum of five and a maximum of seven directors, of which four of such directors

                                will be nominees of Roadmap; and (ii) any required shareholder approval include

                                the approval of any subscriber pursuant to the Offering that subscribes for a

                                minimum US$3,000,000 principal of the Notes.


            46.       Roadmap, through certain of the Roadmap Investment Funds, is the only person who has

            subscribed to the Notes. It has subscribed for only $3,885,000 of the Notes.


            47.       The additional capital raised from Roadmap through the Offering is insufficient for Peraso

            to continue operations beyond a few months. Rather, what the Transactions have achieved is to

            effect a de facto change in control in Peraso and put Roadmap in a preferred position both in

            terms of acquiring Peraso or should Peraso become bankrupt.


            48.       The Transactions were pursued at the urging of Roadmap.


            Calling of Shareholder Meeting Invalid

            49.       Prior to the Peraso board’s approval of the Transactions and the Notice and Management

            Information Circular (the “Circular”), the Defendants Bill McLean, Jim Whittaker and Shawn

            Abbott resigned as directors.


            50.       Hence, Peraso lacked the minimum number of directors (five) required under the USA for

            board actions. The approval of the Notice and Management Information Circular by the Peraso

            board was consequently void. Peraso’s board could not validly take any actions while it lacked

            the minimum required number of Board members.


            51.       As such, the shareholders’ meeting and any resolutions or other business conducted

            thereat were invalid.
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page19
                                                                                 19ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020    Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      - 15 -


            Circular Fails to Disclose Material Information and Misrepresents Available Options

            52.       The Notice and Circular falsely represented to shareholders that, “If the necessary

            approvals are not received, then the Corporation will need to make the necessary filings for

            bankruptcy, receivership or insolvency.”


            53.       Before approving the Circular and causing it to be sent to shareholders, Peraso and its

            remaining directors, Imed Zine, Riad Zine, David Adderly and Ron Glibbery (the “Remaining

            Peraso Directors”), half of whom were nominees and officers of the Roadmap Defendants, were

            aware that Ubiquiti Canada had offered to make a bridge loan to Peraso that would allow it to

            continue operations while Ubiquiti and/or Ubiquiti Canada conducted due diligence to thereafter

            make an offer to purchase Peraso or to propose some other strategic alternative that would allow

            Peraso to continue operations.


            54.       Contrary to their obligations to disclose all material information for shareholders in the

            Circular, Peraso and the Remaining Peraso Directors intentionally withheld from the Circular

            Ubiquiti Canada’s loan offer as an alternative to the Transactions. Instead, they misrepresented

            to shareholders that the only alternative to the Transactions was for Peraso to file for bankruptcy.


            55.       Furthermore, the Notice was sent intentionally with only the bare minimum notice period

            (10 days) permitted under the OBCA. In so doing, the Notice made no allowance for the

            prescribed time and procedure under the OBCA for Ubiquiti Canada or any other shareholder to

            submit a proposal to Peraso to be raised before the deadline for the return of proxies for the

            meeting.


            56.       Despite these measures to prevent, or at least severely hinder, Ubiquiti Canada’s ability

            to raise alternatives to the Transactions, consistent with its prior offer of a bridge loan, Ubiquiti

            Canada delivered to Peraso and the Remaining Peraso Directors an advanced draft of a loan

            agreement with customary business terms on March 11, 2020.
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page20
                                                                                 20ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020    Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      - 16 -


            57.       Peraso and the Remaining Peraso Directors failed to disclose to shareholders that Ubiquiti

            Canada had offered and delivered a proposed loan agreement as an alternative to the

            Transactions.


            58.       No efforts were made by Peraso or the Remaining Peraso Directors to engage in

            discussions with Ubiquiti Canada or Ubiquiti to finalize the loan agreement.


            59.       Ubiquiti Canada’s loan offer was a material fact that was required to have been disclosed

            to shareholders in advance of shareholders being asked to vote on the Transactions.


            60.       Peraso and the Remaining Peraso Directors intentionally withheld that material fact from

            shareholders.


            Circular Fails to Disclose Material Effects of the Transactions

            61.       The terms for the Notes provided that in the event of the liquidation, dissolution or winding

            up of Peraso or a Change of Control Event (as that term is defined in the Articles) (collectively, a

            “Liquidation Event”) prior to the conversion or repayment of the Notes, Peraso was obliged to

            pay between two and three times the principal and all accrued but unpaid interest then outstanding

            on the Notes.


            62.       Although the Circular disclosed the foregoing, it failed to disclose to shareholders that the

            foregoing terms constituted:


                      (a)       an illegal rate of interest upon a Liquidation Event occurring before the principal

                                was repaid;


                      (b)       a preference to Roadmap over creditors; and
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page21
                                                                                 21ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020    Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      - 17 -


                      (c)       a de facto “poison pill” discouraging any offers to purchase Peraso while the Notes

                                remain outstanding, placing Roadmap in a preferential position to acquire Peraso

                                without competing offers.


            63.       The Circular further failed to disclose that the proposed amendments to the USA had the

            effect of a change of control giving de facto control over Peraso to Roadmap through changes to

            director composition and the requirements for shareholder approval, including effectively giving

            Roadmap a veto.


            Amendment to Class C Preferred Share Conversion Rate on the Eve of Meeting

            64.       Following Ubiquiti Canada delivering to Peraso and the Remaining Peraso Directors the

            loan agreement, Peraso and the Remaining Peraso Directors chose to amend the resolution that

            would be presented to shareholders to vote on at the shareholder meeting.                     However, the

            amendment was not to disclose Ubiquiti Canada’s loan offer but instead to materially reduce the

            conversion ratio that would apply to the preferred shares held by Ubiquiti Canada.


            65.       Specifically, the amended resolution now reduced the conversion ratio that would apply to

            the Class C Preferred Shares to 1.25 common shares for each Class C Preferred Share. Initially,

            the Notice disclosed a conversion ratio of 1.4790 common shares for each Class C Preferred

            Share.


            66.       The effect of the amendment was to convert Ubiquiti Canada’s Class C Preferred Shares

            at less than their original purchase price (and lower than their current value), whereas all other

            preferred shareholders would be converted based on the corresponding original purchase price

            or higher.
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page22
                                                                                 22ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020    Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      - 18 -


            67.       An amended and restated term sheet for the Notes (“Amended Term Sheet”) was

            delivered by email to shareholders after 5 p.m. the day before the shareholder meeting was

            scheduled to take place at 8 a.m.


            68.       Furthermore, the Amended Term Sheet was delivered one day after the deadline for

            delivery of all proxies.


            69.       No indication was given to shareholders as to what was amended in the Amended Term

            Sheet, nor was any explanation provided to shareholders as to the reason for the amendment or

            its impact.


            70.       The amendment was a material amendment to the Transactions. Insufficient notice and

            disclosure were provided to shareholders of what would now be the subject matter of the vote at

            the shareholder meeting.


            71.       The Amended Term Sheet was circulated after Ubiquiti Canada had delivered the

            proposed loan agreement to Peraso and the Remaining Peraso Defendants. Peraso and the

            Remaining Peraso Directors both failed to disclose that a loan from Ubiquiti Canada was available

            as an alternative to the Transactions, and further falsely represented to shareholders that the only

            alternative to the Transactions was a filing for bankruptcy. In truth, Ubiquiti Canada’s loan offer

            would allow Peraso to continue to operate and meet its ongoing obligations while the possibility

            of a sale or other strategic transaction with Ubiquiti and/or Ubiquiti Canada was explored.


            72.       The failure to give timely and accurate disclosure to shareholders in advance of the

            meeting renders any vote at the shareholder meeting void.


            73.       Notwithstanding the foregoing, the Defendants have taken the position that the meeting

            and vote to approve the Transactions is valid. The Defendants have commenced steps to put

            into effect the changes to the USA and Articles.
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page23
                                                                                 23ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020    Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      - 19 -


            Additional Breaches to the USA

            74.       Among the changes the Defendants have made to the USA are changes that pursuant to

            the USA can only be made with Ubiquiti Canada’s written consent, which has not been provided.


            75.       Specifically, in breach of the USA, the Defendants have removed from the amended USA:


                      (a)       the covenant not to issue or sell any Class C preferred shares to anyone carrying

                                on business in the same general industry in which Ubiquiti carries on business,

                                and each of its current and former parents, subsidiaries and affiliates.


                      (b)       Class C preferred shares from the definition of “Permitted Additional Securities”

                                under the USA.


            76.       These covenants had the effect of prohibiting the involuntary conversion of Ubiquiti

            Canada’s Class C Series Preferred Shares to common shares without its consent. Alternatively,

            they reasonably gave rise to an expectation that Ubiquiti Canada’s consent would be required to

            eliminate that class of shares.


            77.       Hence, it is contrary to both the terms of the USA and Ubiquiti Canada’s reasonable

            expectation for Peraso to convert the Class C Preferred Shares to common shares without

            Ubiquiti Canada’s consent.


            Causes of Action

            78.       Ubiquiti Canada reasonably expected that the terms under the USA would be complied

            with and that Peraso and its directors would act in compliance with the OBCA and corporate law

            more generally.


            79.       Peraso, the Roadmap Defendants and Glibbery breached their obligations under the USA

            to (a) give effect to Ubiquiti’s Observer Rights and (b) obtain Ubiquiti Canada’s consent to both
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page24
                                                                                 24ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020    Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      - 20 -


            convert Class C Preferred Shares to common shares and make the noted amendments to the

            USA.


            80.       The Director Defendants acted in an oppressive manner in failing to consider reasonably

            available alternatives to Peraso’s liquidity problems by withholding from Ubiquiti Canada

            information to which it was otherwise entitled.


            81.       The Director Defendants further ceased acting in the best interests of Peraso and instead

            acted with a view to their own personal or their nominees’ individual interests. In exercising their

            director duties in furtherance of their own personal or their nominees’ best interests, the Director

            Defendants carried out their director functions in an oppressive manner contrary to Ubiquiti

            Canada’s reasonable expectation that the Director Defendants would act at all times in the

            interests of Peraso and in compliance with the terms of the USA.


            82.       Peraso, the Roadmap Defendants and Glibbery are in breach of the USA in purporting to

            take board action without the minimum number of board members required. Peraso and the

            Remaining Peraso Directors further acted in an oppressive manner in proceeding with purported

            board actions without the minimum number of board members required under the USA.


            83.       Peraso and the Remaining Peraso Directors are in breach of their obligations under the

            OBCA and corporate law to have provided timely notice and full disclosure of material facts,

            including alternatives to the Transactions, in relation to the resolution placed before Peraso

            shareholders on March 12, 2020. Instead, the Circular misrepresented that bankruptcy was the

            only alternative to the Transactions.


            84.       The Plaintiff pleads and relies on sections 96(a) and 96(6) of the OBCA as to the

            requirements for notice and disclosure for shareholder meetings, which were breached by the

            Defendants for the reasons set forth above.
                  Case
                   Case1:20-cv-01312-LTS-GWG
                        1:20-cv-01312-LTS-GWG Document
                                               Document38-7
                                                        48 Filed
                                                            Filed05/15/20
                                                                  05/07/20 Page
                                                                            Page25
                                                                                 25ofof27
                                                                                        27
Electronically issued / Délivré par voie électronique : 08-Apr-2020    Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      - 21 -


            85.       The Remaining Peraso Directors have further engaged in oppressive conduct in

            purportedly approving the Notes which contain punitive and unusual terms triggered on a

            Liquidation Event, which terms effectively operate as a poison pill to deter any sale proposal that

            will give rise to a change of control from the de facto control Roadmap obtained under the

            Transaction and further placing Roadmap in a preferred position to acquire Peraso.


            86.       Peraso, the Roadmap Defendants and Glibbery have breached the USA in converting the

            Class C Series Preferred Shares held by Ubiquiti Canada and otherwise making changes to the

            USA without Ubiquiti Canada’s consent.


            87.       In the alternative, the actions of Peraso and the Remaining Peraso Directors directed at

            converting Ubiquiti Canada’s Class C Series Preferred Shares to common shares without Ubiquiti

            Canada’s consent and/or at a conversion rate below the original issue price of $1.4790 per share

            was an oppressive act that unfairly disregarded Ubiquiti Canada’s reasonable expectation that its

            Class C Preferred Shares would not be converted without its consent and that any conversion

            would be on reasonable terms.


            88.       The Plaintiff further pleads and relies on section 347(s) of the Criminal Code and section

            4 of Ontario’s Assignments and Preferences Act.


            89.       Service of this Statement of Claim outside of Ontario is permitted pursuant to Rules

            17.02(f), (n) and (p) of the Rules of Civil Procedure. The USA is governed by Ontario law.


            90.       The Plaintiff proposes the trial of this Action take place in Toronto, Ontario.
                 Case
                  Case1:20-cv-01312-LTS-GWG
                       1:20-cv-01312-LTS-GWG Document
                                              Document38-7
                                                       48 Filed
                                                           Filed05/15/20
                                                                 05/07/20 Page
                                                                           Page26
                                                                                26ofof27
                                                                                       27
Electronically issued / Délivré par voie électronique : 08-Apr-2020    Court File No./N° du dossier du greffe: CV-20-00639269-0000
                                                                      - 22 -


             April 7, 2020                                                     AIRD & BERLIS LLP
                                                                               Barristers and Solicitors
                                                                               Brookfield Place
                                                                               181 Bay Street
                                                                               Suite 1800
                                                                               Toronto, ON M5J 2T9

                                                                               Steve J. Tenai – LSO No. 33726R
                                                                               Tel:   416-865-4620 (Direct)
                                                                               Fax: 416-863-1515
                                                                               Email: stenai@airdberlis.com

                                                                               Miranda Spence – LSO No. 60621M
                                                                               Email: mspence@airdberlis.com

                                                                               Lawyers for the Plaintiff
Electronically issued / Délivré par voie électronique : 08-Apr-2020                   Court File No./N° du dossier du greffe: CV-20-00639269-0000



 UBIQUITI NETWORKS CANADA INC.                                        -and-   PERASO TECHNOLOGIES INC. et al
 Plaintiff                                                                                                                         Defendants
                                                                                                    Court File No.
                                                                                                                                                Case




                                                                                                      ONTARIO
                                                                                              SUPERIOR COURT OF JUSTICE

                                                                                              PROCEEDING COMMENCED AT
                                                                                                      TORONTO



                                                                                                  STATEMENT OF CLAIM
                                                                                                                                                 Case1:20-cv-01312-LTS-GWG




                                                                                                AIRD & BERLIS LLP
                                                                                                Barristers and Solicitors
                                                                                                Brookfield Place
                                                                                                181 Bay Street
                                                                                                                                                      1:20-cv-01312-LTS-GWG Document




                                                                                                Suite 1800
                                                                                                Toronto, ON M5J 2T9
                                                                                                                                                                             Document38-7




                                                                                                Steve J. Tenai (33726R)
                                                                                                stenai@airdberlis.com
                                                                                                                                                                                      48 Filed




                                                                                                Tel:   416-865-4620
                                                                                                Miranda Spence (60621M)
                                                                                                mspence@airdberlis.com
                                                                                                                                                                                          Filed05/15/20




                                                                                                Tel:   416-863-1500
                                                                                                Fax:   416-863-1515
                                                                                                                                                                                                05/07/20 Page




                                                                                                Lawyers for the Plaintiff
                                                                                                                                                                                                          Page27
                                                                                                                                                                                                               27ofof27
                                                                                                                                                                                                                      27




            39532590.2
